 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   COATES COBB-ADAMS,
                                                           Case No.: 2:18-cv-01695-JAD-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
14   HOMEWARD RESIDENTIAL INC., et al.,
15          Defendant(s).
16         Five months ago, on April 5, 2019, the parties filed a notice of settlement. Docket No. 28.
17 Upon more recently being ordered to file dismissal papers, Docket No. 31, the parties instead filed
18 a status report asking for another 30 days to finalize their settlement, Docket No. 32. No
19 explanation has been advanced why half a year is necessary to finalize a settlement and file
20 dismissal papers. The Court hereby ORDERS that either dismissal papers or dispositive motions
21 be filed by September 23, 2019. If no dispositive motion is filed, the joint proposed pretrial order
22 must be filed by October 23, 2019. NO FURTHER EXTENSIONS WILL BE GRANTED.
23         IT IS SO ORDERED.
24         Dated: September 9, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
